              Case 7:19-cv-06838-PMH Document 46 Filed 03/06/20 Page 1 of 2




                                  ZEICHNER ELLMAN & KRAUSE                                     LLP
                                                 1211 AVEN UE O F T HE A ME RICAS
                                                   NEW YORK, NEW YORK 10036
                                                       TEL: (212) 223-0400


MICHAEL E. SIMS
  (212) 826-5328                                                                                                   WWW.ZEKLAW.COM
 msims@zeklaw.com



                                                                     March 6, 2020



          VIA ECF

          Hon. Vincent L. Briccetti
          United States District Judge
          The Hon. Charles L. Brieant Jr.
          Federal Building and United States Courthouse
          300 Quarropas Street
          White Plains, New York 10601-4150

                                      Re: TAL Properties of Pomona, LLC v. Village of Poma
                                          Case No. 7:19-cv-06838 (VB)

          Dear Judge Briccetti:

                          Our office was retained yesterday as counsel for plaintiffs in this action.
          We are filing, concurrently with this letter, a Consent to Change Attorney evidencing the
          substitution of counsel. We write to request a final two-week extension of plaintiffs’ time
          to file an Amended Complaint (which is currently due March 9) and related response
          dates. The revised schedule we request is as follows:

                            March 23, 2020: Amended Complaint

                            April 22, 2020: Defendants’ answer or motion to dismiss

                            May 22, 2020: Plaintiffs’ opposition to defendants’ motion, if any

                            June 5, 2020: Defendants’ reply in support of motion, if any

                          We telephoned and emailed defendants’ counsel yesterday, but as of this
          filing have not received their position. This is plaintiffs’ third request for an extension of
          time to file the Amended Complaint, and the Court granted the prior two requests.
          However, as our firm was only retained yesterday, we seek this brief extension so that we
          have an adequate opportunity to consult with our client and prepare the Amended
          Complaint.




                N E W Y O R K | C O N N E C T IC U T | N E W J E R S E Y | W A S H I N G T O N , D . C . | T E L A V I V
       Case 7:19-cv-06838-PMH Document 46 Filed 03/06/20 Page 2 of 2




ZEICHNER ELLMAN & KRAUSE                LLP

    Hon. Vincent L. Briccetti
    March 6, 2020
    Page 2


                Plaintiffs will not make any further request for an extension of time to file
    an Amended Complaint. We thank the Court for its consideration of this request.


                                                 Respectfully submitted,

                                                 /s/ Michael E. Sims

                                                 Michael E. Sims


    cc: Counsel of Record (via ECF)
